Citation Nr: 0428068	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease with hypertension (claimed now 
to include congestive heart failure).  

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for ulcerative colitis.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

In April 2004, a video conference hearing was held before the 
undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  In an unappealed decision dated in May 1996, the RO 
denied the veteran's claim of entitlement to service 
connection for arteriosclerotic heart disease with 
hypertension as secondary to the service-connected disability 
of schizophrenia, residual type.    

2.  The evidence received since the RO's May 1996 decision 
regarding the issue of entitlement to service connection for 
arteriosclerotic heart disease with hypertension, which was 
not previously of record, and which is not cumulative of 
other evidence of record, bears directly and substantially 
upon the specific matters under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims. 

3.  The veteran's diabetes mellitus is not of service origin 
and is not related to in-service exposure to herbicides.  

4.  The veteran's ulcerative colitis is not related to his 
active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
May 1996 final rating decision, and the claim for service 
connection for arteriosclerotic heart disease with 
hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156 (as in effect prior to 
August 29, 2001), 3.160(d), 20.200, 20.302(a), 20.1103 
(2003).

2.  Diabetes mellitus was not incurred in or aggravated by 
wartime service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).    

3.  Ulcerative colitis was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, a November 2001 letter from the RO informed the 
appellant of what the evidence must show in order to 
establish entitlement to service connection for ulcerative 
colitis and diabetes.          
                 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, the November 2001 RO letter informed the appellant that 
VA would obtain any medical records from VA Medical Centers 
and obtain any service records from the military if 
appropriate.  Additionally, the letter stated that VA would 
schedule him for a VA medical examination if appropriate.    
  
In addition, the February 2003 statement of the case (SOC) 
and April 2003 supplemental statement of the case (SSOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2003), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2003).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the February 
2003 SOC and April 2003 SSOC both included the language of 
38 C.F.R. § 3.159(b)(1).  Thus, the November 2001 RO letter, 
combined with the February 2003 SOC and April 2003 SSOC, 
complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

II.  New and Material Evidence

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

Service connection for arteriosclerotic heart disease with 
hypertension as secondary to the service-connected disability 
of schizophrenia, residual type, was denied in May 1996.  As 
the decision was not appealed it, therefore, became final.  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108. 

Here, the veteran filed to reopen his claim for entitlement 
to service connection (characterized in the rating decision 
as service connection for arteriosclerotic heart disease with 
hypertension (claimed now to include congestive heart 
failure)) and, in March 2002, the RO denied the claim.  The 
veteran was notified of this decision in March 2002.  The 
Board must consider the threshold question of whether new and 
material evidence has been submitted to reopen the claims.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence obtained in connection with the attempt to 
reopen includes a February 2004 record from Dr. Donald E. 
Steely in which he stated that he had followed the veteran 
for many years for hypertension, congestive heart failure, 
and coronary artery disease.  In this regard, Dr. Steely 
stated that the veteran had a long-standing history of 
difficult to control hypertension, which he stated was 
"probably greatly related to his schizophrenia and the 
anxiety and stress that goes along with it."  He further 
stated that "[t]his definitely causes problems with 
hypertension, therefore exacerbates his heart failure and 
ischemic problems."  

This evidence had not been considered previously and 
obviously is so significant that it must be reviewed in 
connection with the current claim.  The veteran has therefore 
presented new and material evidence regarding the previously 
denied claims.  Accordingly, the claim to reopen the issue of 
entitlement to service connection for arteriosclerotic heart 
disease with hypertension (claimed now to include congestive 
heart failure) is granted and consideration may be given to 
the entire evidence of record without regard to any prior 
denial.  


				III.  Service Connection

The veteran is claiming entitlement to service connection for 
diabetes mellitus and ulcerative colitis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain 
diseases are subject to presumptive service connection.  38 
C.F.R. §§ 3.307, 3.309.  
  
In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



				A.  Diabetes Mellitus

The veteran argued in the April 2004 hearing that he was 
exposed to Agent Orange residual dust that were on a gas mask 
issued to him, stating that he was exposed while stationed in 
both San Diego and Camp LeJeune, North Carolina.  He is 
claiming that his diabetes is a result of such Agent Orange 
exposure.  

The veteran's service medical records (SMR's) are negative 
for any treatment for, or diagnosis of, diabetes.  In this 
regard, the veteran stated in the April 2004 hearing that the 
diabetes first manifested itself "[a]bout four years ago."  
However, an April 1996 VA examination report stated that the 
veteran was recently found to be diabetic.  Multiple VA 
hospital summaries list a diagnosis of diabetes mellitus and 
VA progress notes from 1998 list a diagnosis of Type II 
diabetes mellitus.  

The Board notes that disease associated with exposure to 
certain herbicide agents, listed in 38 C.F.R. § 3.309(e), 
will be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Type 2 diabetes; Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).     

Here, however, the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) have not been met.  This regulation states 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

The regulation further states that service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.

The veteran's DD Form 214 notes the date he entered active 
duty as being November 6, 1975.  Thus, this is outside the 
period encompassed above.  Furthermore, no foreign or sea 
service was listed.  As such, the evidence does not reflect, 
nor does the veteran allege, that he had "service in the 
Republic of Vietnam."  His only allegation of exposure is 
through the gas masks he described being issued in San Diego 
and North Carolina.  Therefore, the veteran is not entitled 
to the presumption afforded under 38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In order to prevail on a direct basis, the veteran 
would have to provide competent medical evidence that relates 
his diabetes mellitus to chemical dioxins during his period 
of active service.
   
In this case, the Board notes that the veteran's service 
medical records show no findings or diagnosis of diabetes 
mellitus during service and there has been no medical 
evidence submitted suggesting that it was either was related 
to service or to any Agent Orange exposure therein.  While we 
have considered the argument concerning exposure to Agent 
Orange via gas masks, it is noted that there is nothing to 
suggest that the gas masks were contaminated by Agent Orange 
and the veteran's testimony to that effect is without any 
factual foundation.  Therefore, service connection is not 
warranted under Combee, supra.    

Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, no 
causal connection between diabetes mellitus and his period of 
military service has been demonstrated.  Due to the lack of 
any evidence of exposure to Agent Orange during service, 
there are no proven predicate facts upon which a doctor could 
make a competent medical opinion on any relationship between 
current disability and service, and thus a VA examination is 
not warranted for this condition.  See 38 C.F.R. § 
3.159(c)(4).  

Also, the Board notes that there is no evidence that the 
veteran's diabetes mellitus became manifest to a compensable 
degree within 1 year from the date of separation.  See 
38 C.F.R. §§ 3.307(a), 3.309(a).  

The Board has considered the veteran's statements submitted 
in support of his argument that he suffers from diabetes 
mellitus that should be service connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



				B.  Ulcerative Colitis

The veteran's SMR's are negative for any treatment for, or 
diagnosis of, ulcerative colitis.  

A November 1981 VA examination report noted that the veteran 
complained that for the past two months he had experienced 
blood in his stools.  The veteran reported that his weight 
was good and that his weight had increased 24 lbs. in the 
past two months.  Only a diagnosis of schizophrenia was 
listed.

A June 1998 VA progress note stated that the veteran 
presented reporting that he had a history of ulcerative 
colitis and that he had been experiencing episodes of 
diarrhea and constipation with some blood.  A July 1998 note 
stated that the veteran had a history of blood in stools.

An April 2001 VA hospital summary listed a diagnosis of 
ulcerative colitis.  His abdomen was noted to be soft, 
nontender, and nondistended.  There were bowel sounds 
present.  There were no masses or hepatosplenomegaly.  A July 
2001 medical record diagnosed abdominal pain, non-specific.  
An August 2001 medical record noted that the veteran had a 
history of colitis, stating further that the veteran was 
diagnosed with colitis the previous year.  An August 2001 VA 
hospital summary listed ulcerative colitis under co-
morbidities and complications.  An October 2001 VA hospital 
summary listed a primary diagnosis of gastroenteritis.  It 
was noted that he had a history of ulcerative colitis.  It 
was stated that he reported to the emergency room with acute-
onset abdominal pain (periumbilical) with associated nausea 
and vomiting.  He denied any diarrhea, fevers, chills, 
shortness of breath, or chest pain.  He stated that lately 
his ulcerative colitis had been well controlled with his 
current medications.  The abdomen was noted to be soft and 
nontender to palpation.  A January 2002 VA hospital summary 
listed inflammatory bowel disease under co-morbidities and 
complications.       

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  There is no 
competent medical opinion of record relating the veteran's 
ulcerative colitis to his period of active service.  
Accordingly, the veteran's claim must be denied.  

Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, no 
causal connection between ulcerative colitis and his period 
of military service has been demonstrated.  Again, there is a 
lack of proven predicate facts upon which a doctor could make 
a competent medical opinion on any relationship between 
current disability and service, and thus a VA examination is 
not warranted for this condition.  See 38 C.F.R. § 
3.159(c)(4).  

The Board has considered the veteran's statements submitted 
in support of his argument that he suffers from ulcerative 
colitis that should be service connected.  His statements are 
not competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for arteriosclerotic heart 
disease with hypertension (claimed now to include congestive 
heart failure) is reopened. 

Entitlement to service connection for diabetes mellitus as a 
result of exposure to herbicides is denied. 

Entitlement to service connection for ulcerative colitis is 
denied.  


REMAND

The Board has determined that the veteran should be afforded 
a VA examination to determine the relationship, if any, 
between his arteriosclerotic heart disease with hypertension 
and congestive heart failure, and his service-connected 
schizophrenia.  The Board notes that in an April 1996 VA 
examination report the examiner stated that the veteran had 
psychosis and paranoid schizophrenia and that his heart 
disease and hypertension were "in no way related to this."  
However, there is no indication that the examiner reviewed 
the veteran's claims folder.  Furthermore, the examiner is 
directed to specifically consider the February 2004 statement 
by Dr. Steely.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 


nonservice-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

With regard to the veteran's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to a service-connected disability, total disability will 
be considered to exist when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a). 

Here, service connection is currently in effect for 
schizophrenia, rated as 50 percent disabling.  This is the 
veteran's only service-connected disability.  Given the 
foregoing, the veteran does not meet the minimum schedular 
requirements for a TDIU at this time.  38 C.F.R. § 4.16(a).  
However, it would be premature to adjudicate this issue while 
a service connection issue is still pending.  Moreover, the 
Board notes that the veteran submitted a claim in February 
2003 seeking an increased rating for his service-connected 
schizophrenia.  This claim has not been adjudicated by the RO 
and is, consequently, still pending.  This issue could also 
have an impact on the TDIU issue. 

It is also noted that the examiner in the June 2004 VA 
examination indicated in the examination report that he 
believed that the veteran displayed a profound impairment in 
social and vocational adaptability as a direct consequence of 
his 


schizophrenia.  The Board finds that a VA examination is 
needed to determine whether the veteran's service-connected 
disability renders him unemployable.    
      
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure that compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), has been accomplished.
 
2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature of the veteran's 
arteriosclerotic heart disease with 
hypertension (to include congestive heart 
failure).  All indicated tests should be 
conducted.  The examiner should render 
opinions as to whether it is at least as 
likely as not (50 percent probability or 
more) that 1) the veteran's 
arteriosclerotic heart disease with 
hypertension (to include congestive heart 
failure) is related to his military 
service or, 2) was (a) caused by his 
service-connected schizophrenia and, if 
not directly caused, (b) aggravated by 
the service-connected schizophrenia.  
Consideration should be given to the 
February 2004 report from Dr. Steely.  
The claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 


examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

3.  A VA psychiatric examination should 
be provided in order to evaluate the 
current severity of the veteran's 
service-connected psychiatric disability 
and its impact on the veteran's 
employability.  The examiner should 
include a medical opinion, with full 
rationale, as to whether the veteran's 
service-connected disability alone 
(excluding the effects of non-service-
connected disabilities and advancing age) 
render him unemployable.  The claims 
folder must be provided to and reviewed 
by the doctor in conjunction with the 
examination, and the examination report 
should note that such has been 
accomplished.  

4.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required by the veteran until he receives further notice from 
the RO.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



